DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed April 14, 2020, fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it is completely void of any prior art references.  
Claim Objections
Claims 7-11 are objected to because of the following informalities: each preamble in claims 7-11 reads “The method of using a side-hole lumen medical device as described in Claim 1”.  However, this preamble is inconsistent with the preambles of dependent claims 2-6.  For consistency and clarity of record, applicant should amend each of the preambles of claims 7-11 to reach “The method of Claim 1” to match the preamble in dependent claims 2-6.  
Claims 8-11 are objected to because of the following informalities: each of claims 8-11 include numerous inconsistent uses of the term “and”, colons, semi-colons, and commas at the end of lines in the claims.  For example, in claim 9, (a) end in a semi-colon, but (b) and (c) end in a comma, and in claim 11, 3) ends with “: and”, but is not leading into a list.   For consistency and clarity, examiner asks applicant to maintain a consistent formatting throughout the claims.  Note that the cited examples are merely two instances, but are not the only instances that need to be grammatically corrected.
Claim 11 is objected to because of the following informalities: in section 4) of the claim, “said second medical device” should read --said at least one second medical device--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the internal diameter of second lumen" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner believes applicant intended to claim --the internal diameter of said second segment--, consistent with a similar limitation in claim 8, and will interpret claim 10 as such.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson (US 20020035392).

    PNG
    media_image1.png
    242
    725
    media_image1.png
    Greyscale

Regarding claims 1-10, Wilson discloses a method of using a side-hole medical device (120), said side-hole medical device comprising a tube (121), comprising:
claim 1) a first segment having a primary opening at a proximal end (see annotated Fig. 10 above);
a second segment having a secondary opening at a distal end (see annotated Fig. 10 above); and
a side-hole dividing said first segment and said second segment (145),
wherein said first segment extends from said primary opening to said side-hole (primary opening being the entry port at the proximal end of the tube 121 for receiving the medical device 151 as it enters into the first segment 126, and the first segment 126 terminates at the side hole 145);
said method comprising the steps of:
	positioning said side-hole medical device such that said side-hole is adjacent to a target area (see Fig. 18), and said distal end of said second segment is inside of an anchor vessel (6) (see Fig. 18); and
advancing at least one second medical device (150, 151, and 128 are each considered one of “at least one second medical device”) to said target area (see Fig. 18);
	(claim 2) wherein said at least one second medical device is advanced through a non-support lumen and out said side-hole into proximity of said target area ([0064] of applicant’s disclosure describes the non-support lumen as “one which allows the movement of wires within it and allows communication between the external attachment device and the target area for treatment”, and first segment likewise defines a non-support lumen that allows for the movement of second medical device 151 therein and allows for communication to the target area through the side-hole as shown in Fig. 18.);
	(claim 3) wherein said at least one second medical device is advanced through a support lumen to said anchor vessel ([0064] of applicant’s discloses describes the support lumen as yielding “indirect assistance in facilitating the work of non-support lumens, and second segment likewise defines a support lumen that allows for second medical device 150 to pass therethrough to the anchor vessel 6 as shown in Fig. 18.);
	(claim 4) wherein said at least one second medical device comprises at least one balloon (128);
claim 5) wherein said at least one second medical device is a supplemental support ([0152] of applicant’s specification defines a supplemental support as “a stent, a retrievable stent, a balloon, a retrievable balloon, a wire or combination thereof”, and medical device 128 of Wilson is an inflatable member, such as a balloon as described in [0047]);
	(claim 6) wherein a third medical device (150) is deployed via a support lumen ([0064] of applicant’s discloses describes the support lumen as yielding “indirect assistance in facilitating the work of non-support lumens, and second segment likewise defines a support lumen that allows for second medical device 150 to pass therethrough to the anchor vessel 6 as shown in Fig. 18.);
	(claim 7) wherein said side-hole lumen medical device is any medical device which uses a side to treat a target area using a non-support lumen and a support lumen (see Fig. 18);
	(claim 8) wherein said side-hole lumen medical device further comprises:
	said proximal end nearest an external termination device ([0161] of application’s specification discloses the external termination device as being “(e.g., Luer Lock)” and “may be a Luer Lock or a hub”.  Examiner does not interpret these definitions as being limiting, but as examples, and that any portion of the device forming a portion to be handle and manipulated by the surgeon to be considered the external termination device.  [0056-0057] of Wilson discloses a portion being handled by the surgeon outside the patient being the external termination device to manipulate the medical device 150.);
	wherein the internal diameter of said first segment is greater than the internal diameter of said second segment (see annotated Fig. 10 above, wherein the internal diameter of the second segment tapers at the distal end such that the first segment has a clearly greater internal diameter);
	said tube has no pre-formed curved configuration (no pre-curve disclosed);
	said first segment extends from said primary opening to said side-hole and said second segment extends from said side-hole to said secondary opening (see annotated Fig. 10 above);
	said side-hole and said first segment form a non-support lumen ([0064] of applicant’s disclosure describes the non-support lumen as “one which allows the movement of wires within it and allows communication between the external attachment device and the target area for treatment”, and first 
	said second segment forms a support lumen ([0064] of applicant’s discloses describes the support lumen as yielding “indirect assistance in facilitating the work of non-support lumens, and second segment likewise defines a support lumen that allows for second medical device 150 to pass therethrough to the anchor vessel 6 as shown in Fig. 18.), wherein said support lumen is effective:
		to provide stability to said non-support lumen of said tube (see Fig. 18),
		to anchor said tube within said anchor vessel (see Fig. 18),
		to prevent prolapse of elements of said medical device elements due to a counterforce against said tube by said second device being delivered through said tube to a more distal location of said target area (see Fig. 18), and
		to facilitate placement of said at least one second medical device (151) into said target area (see Fig. 18);
	(claim 9) wherein said side-hole has uniform configuration without a direction element (it is a round hole as shown in Fig. 18); and wherein said side-hole lumen medical device further comprises:
		said proximal end nearest an external termination device ([0161] of application’s specification discloses the external termination device as being “(e.g., Luer Lock)” and “may be a Luer Lock or a hub”.  Examiner does not interpret these definitions as being limiting, but as examples, and that any portion of the device forming a portion to be handle and manipulated by the surgeon to be considered the external termination device.  [0056-0057] of Wilson discloses a portion being handled by the surgeon outside the patient being the external termination device to manipulate the medical device 150.);
		said second segment is round (see annotated Fig. 10 above);
		said side-hole and said first segment form a non-support lumen ([0064] of applicant’s disclosure describes the non-support lumen as “one which allows the movement of wires within it and allows communication between the external attachment device and the target area for treatment”, and first 
		said second segment forms a support lumen ([0064] of applicant’s discloses describes the support lumen as yielding “indirect assistance in facilitating the work of non-support lumens, and second segment likewise defines a support lumen that allows for second medical device 150 to pass therethrough to the anchor vessel 6 as shown in Fig. 18.), wherein said support lumen is effective:
		to provide stability to said non-support lumen of said tube (see Fig. 18),
		to anchor said tube within said anchor vessel (see Fig. 18),
		to prevent prolapse of elements of said medical device elements due to a counterforce against said tube by said second device being delivered through said tube to a more distal location of said target area (see Fig. 18), and
		to facilitate placement of said at least one second medical device (151) into said target area (see Fig. 18); and
	(claim 10) wherein the internal diameter of said first segment is greater than the internal diameter of said second segment (see annotated Fig. 10 above, wherein the internal diameter of the second segment tapers at the distal end such that the first segment has a clearly greater internal diameter);
	wherein said tube has no pre-formed curved configuration (no pre-curve disclosed);
	wherein said side-hole and said first segment forms a non-support lumen ([0064] of applicant’s disclosure describes the non-support lumen as “one which allows the movement of wires within it and allows communication between the external attachment device and the target area for treatment”, and first segment and side-hole likewise defines a non-support lumen that allows for the movement of second medical device 151 therein and allows for communication to the target area through the side-hole as shown in Fig. 18.), and said second segment forms a support lumen ([0064] of applicant’s discloses describes the support lumen as yielding “indirect assistance in facilitating the work of non-support 
	wherein said support lumen is effective:
to provide stability to said non-support lumen of said tube (see Fig. 18),
		to anchor said tube within said anchor vessel (see Fig. 18),
		to prevent prolapse of elements of said medical device elements due to a counterforce against said tube by said second device being delivered through said tube to a more distal location of said target area (see Fig. 18), and
		to facilitate placement of said at least one second medical device (151) into said target area (see Fig. 18).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson as applied to claim 1 above, and further in view of Parodi (US 20020143383).
	Regarding claim 11, Wilson discloses the method of claim 1, wherein said side-hole and said first segment forms a non-support lumen ([0064] of applicant’s disclosure describes the non-support lumen as “one which allows the movement of wires within it and allows communication between the external attachment device and the target area for treatment”, and first segment and side-hole likewise defines a non-support lumen that allows for the movement of second medical device 151 therein and allows for communication to the target area through the side-hole as shown in Fig. 18.), and said second segment forms a support lumen ([0064] of applicant’s discloses describes the support lumen as yielding “indirect assistance in facilitating the work of non-support lumens, and second segment likewise defines a support lumen that allows for second medical device 150 to pass therethrough to the anchor vessel 6 as shown in Fig. 18.); and
	wherein said support lumen is effective:
to provide stability to said non-support lumen of said tube (see Fig. 18),
		to anchor said tube within said anchor vessel (see Fig. 18),
		to prevent prolapse of elements of said medical device elements due to a counterforce against said tube by said second device being delivered through said tube to a more distal location of said target area (see Fig. 18), and
		to facilitate placement of said at least one second medical device (151) into said target area (see Fig. 18);
	but Wilson fails to disclose wherein said side-hole lumen medical device further comprises at least one valve.
	However, Parodi discloses a similar side-hole lumen medical device comprising a balloon (3) inflated by an inflation medium ([0006]) comprising a valve at the proximal end of the inflation lumen.  
	It would have been obvious to one having ordinary skill in the art at the time of applicant’s effective filing date to combine the valve of Parodi with the side-hole lumen medical device of Wilson because the valve allows for an inflation medium to pass there through to inflate the balloon, but blocks the inflation medium from passing out of the balloon unless desired.  The motivation for the modification would have been to hold the inflatable balloon in it’s expanded state without needing to provide constant air pressure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kelly Bekker, at (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/WADE MILES/             Primary Examiner, Art Unit 3771